Exhibit 10.1

 

 

 

 

 

 

Picture 2 [ex1011.jpg] 

 

 

 

 

 

2011 STOCK OPTION PLAN

 

(as approved by shareholders on December 2, 2011 and Amended April 7, 2020)

--------------------------------------------------------------------------------



TABLE OF CONTENTS 

PAGE 

ARTICLE 1  -  DEFINITIONS AND INTERPRETATION1 

1.1Definitions1 

1.2Corporate Option Holders3 

1.3Choice of Law3 

1.4Headings3 

ARTICLE 2  -  PURPOSE AND PARTICIPATION3 

2.1Purpose3 

2.2Participation3 

2.3Notification of Award3 

2.4Copy of Plan4 

2.5Limitation4 

ARTICLE 3  -  TERMS AND CONDITIONS OF OPTIONS4 

3.1Board to Allot Shares4 

3.2Limits on Grants of Options4 

3.3Term of Option4 

3.4Termination of Option; Accelerated Vesting4 

3.5Exercise Price7 

3.6Assignment of Options7 

3.7Vesting Provisions8 

3.8Adjustments8 

3.9Exclusion From Severance Allowance, Retirement Allowance or Termination
Settlement8 

3.10Trading Blackouts8 

ARTICLE 4  -  EXERCISE OF OPTION8 

4.1Exercise of Option8 

4.2Issue of Share Certificates9 

4.3Condition of Issue9 

4.4.Cashless Exercise of Option9 

ARTICLE 5  -  ADMINISTRATION9 

5.1Administration9 

5.2Interpretation10 

5.3Withholding10 

ARTICLE 6  -  AMENDMENT AND TERMINATION11 

6.1Board May Amend11 

6.2Shareholder Approval12 

6.3Termination12 

6.4Agreement12 

ARTICLE 7  -  APPROVALS REQUIRED FOR PLAN13 

7.1Approvals Required for Plan13 

 

APPENDIX  “A”  – Special Requirements for Options granted to U.S. Participants

SCHEDULE “A” – Stock Option Plan Option Certificate
SCHEDULE “B” – Stock Option Plan Exercise Notice

--------------------------------------------------------------------------------



STOCK OPTION PLAN

 

ARTICLE 1  -  DEFINITIONS AND INTERPRETATION

 

1.1Definitions 

 

As used herein, unless anything in the subject matter or context is inconsistent
therewith, the following terms shall have the meanings set forth below:

(a)“Award Date” means the date specified in an Option Certificate as the date on
which an Option is granted and as approved by the Compensation Committee; 

(b)“Board” means the board of directors of the Corporation; 

(c)“Change of Control” means and shall be deemed to have occurred if one of the
following events takes place: 

(i)the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets; 

(ii)the Corporation amalgamates or enters into a plan of arrangement with
another company at arm’s length to the Corporation and its affiliates, other
than an amalgamation or plan of arrangement that would result in the voting
securities of the Corporation outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving or resulting entity) more than 50% of the combined
voting power of the surviving or resulting entity outstanding immediately after
such amalgamation or plan of arrangement; or 

(iii)any Person or combination of Persons acting jointly or in concert acquires
or becomes the beneficial owner of, directly or indirectly, more than 50% of the
voting securities of the Corporation, whether through the acquisition of
previously issued and outstanding voting securities, or of voting securities
that have not been previously issued, or any combination thereof, or any other
transaction having a similar effect; 

(d)“Compensation Committee” means the committee authorized by the Board to
determine the grant of Options pursuant to the Plan, subject to in all
instances, ratification by the Board together with any restrictions established
by the Board to the terms set out herein;  

(e)“Consultant” means a person who provides management or consulting services to
the Corporation or any related entity on an ongoing basis under contract, but
who is not an Employee;    

(f)“Corporation” means Rare Element Resources Ltd.; 

(g)“Director” means any individual holding the office of director of the
Corporation or any related entity; 

--------------------------------------------------------------------------------



(h)“Disability” means a mental or physical disability which permanently prevents
an Option Holder who is a Director or an Employee from continuing as a Director
or an Employee as the case may be; 

(i)“Employee” means any individual regularly employed on a full-time or
part-time basis by the Corporation or any related entity; 

(j)“Exercise Notice” means the notice respecting the exercise of an Option in
the form set out as Schedule “B” hereto, duly executed by the Option Holder; 

(k)“Exercise Period” means the period during which a particular Option may be
exercised and, in respect of each portion of such Option, is the period from and
including the date of vesting thereof set forth in the Option Certificate to and
including the Expiry Date; 

(l)“Exercise Price” means the price at which an Option may be exercised as
determined in accordance with paragraph 3.5; 

(m)“Expiry Date” means the date determined in accordance with paragraph 3.3 and
after which a particular Option cannot be exercised; 

(n)“Insider” has the meaning ascribed to such term in the TSX Company Manual;  

(o)“Mandatory Retirement” means the retirement of an Option Holder who is an
Employee as a result of reaching the mandatory retirement age in the
jurisdiction in which the Option Holder is employed; 

(p)“Option” means an option to acquire Shares, awarded to a Director, Employee
or Consultant pursuant to the Plan; 

(q)“Option Certificate” means the certificate, substantially in the form set out
as Schedule “A” hereto, evidencing an Option; 

(r)“Option Holder” means a Director, Employee or Consultant or former Director,
Employee or Consultant, who holds an unexercised and unexpired Option or, where
applicable, the Personal Representative of such person; 

(s)“Plan” means this Rare Element Resources Ltd. stock option plan; 

(t)“Personal Representative” means: 

(i)in the case of a deceased Option Holder, the executor or administrator of the
deceased duly appointed by a court or public authority having jurisdiction to do
so; and 

(ii)in the case of an Option Holder who for any reason is unable to manage his
or her affairs, the person entitled by law to act on behalf of such Option
Holder; 

(u)“related entity” means a related entity, as such term is defined in National
Instrument 45-106, of the Corporation; 

--------------------------------------------------------------------------------



(v)“Share” or “Shares” means, as the case may be, one or more common shares
without par value in the capital of the Corporation; and 

(w)“TSX” means the Toronto Stock Exchange. 

 

1.2Corporate Option Holders 

 

Where an Option Holder is a corporation, the Option Holder will be deemed to
have died or to have become subject to a Disability if an individual employed by
the Option Holder who is principally responsible for providing services to the
Corporation on behalf of the Option Holder dies or becomes subject to a physical
or mental disability which permanently prevents the individual from providing
the services normally provided by the Option Holder, if, in the opinion of the
Corporation, acting reasonably, by reason of the death or disability of the
individual, the Option Holder is no longer able to provide the services for
which the Corporation has contracted.

 

1.3Choice of Law 

 

The Plan is established under and the provisions of the Plan shall be
interpreted and construed in accordance with the laws of the Province of British
Columbia.

 

1.4Headings 

 

The headings used herein are for convenience only and are not to affect the
interpretation of the Plan.

 

ARTICLE 2  -  PURPOSE AND PARTICIPATION

 

2.1Purpose 

 

The purpose of the Plan is to provide the Corporation with a share-related
mechanism to attract, retain and motivate qualified Directors, Employees and
Consultants, to reward such of those Directors, Employees and Consultants as may
be awarded Options under the Plan by the Compensation Committee from time to
time for their contributions toward the long term goals of the Corporation and
to enable and encourage such Directors, Employees and Consultants to acquire
Shares as long term investments.

 

2.2Participation 

 

The Compensation Committee shall, from time to time, in its sole discretion
determine those Directors, Employees and Consultants, if any, to whom Options
are to be awarded. If the Compensation Committee elects to award an Option to a
Director, Employee or Consultant, the Compensation Committee shall on the date
of such election, in its sole discretion, but subject to paragraph 3.2,
determine the number of Shares to be acquired on the exercise of such Option.

 

2.3Notification of Award 

 

Following the approval by the Compensation Committee of the awarding of an
Option, the Corporate Secretary shall notify the Option Holder in writing of the
award and shall enclose with such notice the Option Certificate representing the
Option so awarded.

--------------------------------------------------------------------------------



2.4Copy of Plan 

 

Each Option Holder, concurrently with the notice of the award of the Option,
shall be provided by the Corporate Secretary with a copy of the Plan.  A copy of
any amendment to the Plan shall be promptly provided by the Corporate Secretary
to each Option Holder.

 

2.5Limitation 

 

The Plan does not give any Option Holder that is a Director the right to serve
or continue to serve as a Director nor does it give any Option Holder that is an
Employee or Consultant the right to be or to continue to be employed by or
provide services to the Corporation.

 

ARTICLE 3  -  TERMS AND CONDITIONS OF OPTIONS

 

3.1Board to Allot Shares 

 

The Shares to be issued to Option Holders upon the exercise of Options shall be
allotted and authorized for issuance by the Board prior to the award of such
Options.

 

3.2Limits on Grants of Options 

 

The maximum number of Shares issuable under the Plan, together with the number
of Shares issuable under outstanding options granted otherwise than under the
Plan, shall not in the aggregate exceed 10% of the issued and outstanding Shares
(calculated as at the Award Date of such Options).  If any Option expires or
otherwise terminates for any reason without having been exercised in full, the
number of Shares in respect of which Option expired or terminated shall again be
available for the purposes of the Plan.

 

In addition, the Corporation shall not grant Options:

 

(a) to any one person where such grant would result in such person holding
Options to acquire Shares in excess of 5% of the issued and outstanding Shares
as at the Award Date; or  

 

(b)to Insiders of the Corporation, within any one year period, or at any time,
whereby under the arrangement, or when combined with all of the Corporation’s
other security based compensation arrangements, such grant may exceed 10% of the
Corporation’s total issued and outstanding Shares, respectively.  

 

3.3Term of Option 

 

Subject to paragraphs 3.4 and 3.10, the term of the Option shall be determined
by the discretion of the Compensation Committee and shall not exceed the tenth
anniversary of the Award Date of such Option.

 

 

3.4Termination of Option; Accelerated Vesting 

 

An Option Holder may exercise an Option in whole or in part at any time or from
time to time during the Exercise Period provided that, with respect to the
exercise of part of an Option, the Compensation Committee may at any time and
from time to time fix a minimum or maximum

--------------------------------------------------------------------------------



number of Shares in respect of which an Option Holder may exercise part of any
Option held by such Option Holder. Any Option or part thereof not exercised
within the Exercise Period shall terminate and become null, void and of no
effect as of 5:00 p.m. local time in Littleton, Colorado, on the Expiry Date.
The Expiry Date of an Option shall be the earlier of the date so fixed by the
Compensation Committee at the time the Option is awarded and the date
established, if applicable, in sub-paragraphs (a) to (f) below:

 

(a)Death or Disability 

 

In the event that the Option Holder should die or have a Disability while he or
she is still a Director or Employee or be deemed to have died or have a
Disability while it is a Consultant, the Expiry Date shall be one year from the
date of death or Disability of the Option Holder. Any Options which are unvested
as of the date of death or Disability will not vest.  Notwithstanding the
foregoing, the Compensation Committee may, in its discretion, determine that any
unvested Options of the Option Holder will immediately vest and become
immediately exercisable.

 

(b)Ceasing to hold Office 

 

In the event that the Option Holder is a Director and such Option Holder ceases
to be a Director other than by reason of death or Disability, notwithstanding
the vesting provisions in the Option Certificate, all unvested Options of the
Option Holder will immediately vest and become immediately exercisable and the
Expiry Date of the Option shall be the 90th day following the date the Option
Holder ceases to be a Director, unless the Option Holder ceases to be a Director
but continues to be engaged as an Employee or Consultant, in which case the
Options will not so vest and the Expiry Date shall remain unchanged, or unless
the Option Holder ceases to be a Director as a result of:

 

(i)ceasing to meet the qualifications set forth in subsection 124(2) of the
Business Corporations Act (British Columbia), as amended, or such other
qualifications required by the corporate laws in any other jurisdiction under
which the Corporation is continued or amalgamated; or 

 

(ii)a special resolution having been passed by the shareholders of the
Corporation pursuant to subsection 128(3) of the Business Corporations Act
(British Columbia), as amended, or an equivalent enactment pursuant to the
corporate laws in any other jurisdiction under which the Corporation is
continued or amalgamated; or 

 

(iii)by order of the British Columbia Securities Commission, the Ontario
Securities Commission, the TSX or any other regulatory body having jurisdiction
to so order, or 

 

(iv)his or her resignation, if he or she has been a Director for less than six
months, 

 

in which case the Expiry Date shall be the date the Option Holder ceases to be a
Director and any Options which are unvested as of that date will not vest.

--------------------------------------------------------------------------------



(c)Ceasing to be Employed 

 

In the event that the Option Holder is an Employee and such Option Holder ceases
to be an Employee other than by reason of death, Disability, Mandatory
Retirement or a Change of Control, the Expiry Date of the Option shall be the
90th day following the date the Option Holder ceases to be an Employee, unless
the Option Holder ceases to be an Employee but continues to be engaged as a
Director or Consultant, in which case the Expiry Date shall remain unchanged, or
unless the Option Holder ceases to be an Employee as a result of:

 

(i)termination for cause; or 

 

(ii)by order of the British Columbia Securities Commission, the Ontario
Securities Commission, the TSX or any other regulatory body having jurisdiction
to so order, 

 

in which case the Expiry Date shall be the date the Option Holder ceases to be
an Employee. Any Options which are unvested as of the date the Option Holder
ceases to be an Employee will not vest unless the Option Holder continues to be
engaged as a Director or Consultant, in which case vesting of the Options shall
be unchanged. Notwithstanding the foregoing, the Compensation Committee may, in
its discretion, determine that any unvested Options of the Option Holder will
immediately vest and become immediately exercisable.

 

(d)Ceasing to be a Consultant 

 

In the event that an Option Holder is a Consultant and such Option Holder ceases
to be a Consultant by reason of the completion or termination of the contract
under which the Consultant provides services to the Corporation, the Expiry Date
of the Option shall be the 90th day following the date the Option Holder ceases
to be a Consultant unless the Option Holder ceases to be a Consultant but
continues to be engaged as a Director or Employee, in which case the Expiry Date
shall be the 90th day following the date the Option Holder ceases to be a
Director or Employee. Any Options which are unvested as of the date the Option
Holder ceases to be a Consultant will not vest unless the Option Holder
continues to be engaged as a Director or Employee, in which case vesting of the
Options shall be unchanged. Notwithstanding the foregoing, the Compensation
Committee may, in its discretion, determine that any unvested Options of the
Option Holder will immediately vest and become immediately exercisable.

 

In the event that an Option Holder is a Consultant and, upon completion of the
contract under which the Consultant provided services to the Corporation such
Consultant is subsequently hired by the Corporation and becomes an Employee
within 90 days following the date the Option Holder ceases to be a Consultant of
the Corporation, the Options previously granted to the Consultant will flow
through to the Employee on the same terms and conditions of the original grant
of Options.

 

(e)Change of Control 

 

(i)In the event that the Option Holder holds his or her Option as an Employee or
Consultant (other than an Option Holder who is a Director or an officer of  

--------------------------------------------------------------------------------



the Corporation) and such Option Holder ceases to be an Employee or a Consultant
as a result of a Change of Control at any time before six months have expired
from the effective date of the Change of Control then, notwithstanding the
vesting provisions of the Option Certificate of the Option Holder, all unvested
Options of the Option Holder will immediately vest and become immediately
exercisable and the Expiry Date shall be the earlier of the pre-existing Expiry
Date and the date 90 days following the date on which the Employee or Consultant
ceased to be such.

 

(ii)In the event that the Option Holder is a Director or an officer of the
Corporation and such Option Holder ceases to be an Employee, Director or
Consultant as a result of a Change of Control at any time before six months have
expired from the effective date of the Change of Control then, notwithstanding
the vesting provisions of the Option Certificate of the Option Holder, all
unvested Options of the Option Holder will immediately vest and become
immediately exercisable and the Expiry Date shall be the earlier of the
pre-existing Expiry Date and the date two years following the date on which the
Employee, Director or Consultant ceased to be such. 

 

(iii)In the event that the Corporation enters into an agreement with another
entity which may result in a Change of Control, or a “takeover bid” within the
meaning of the Securities Act (British Columbia) is made for the Corporation by
another entity which may result in a Change of Control, all unvested Options of
the Option Holders will immediately vest and become immediately exercisable as
of the date of the agreement or takeover bid. 

 

(f)Mandatory Retirement - Employee 

 

In the event that an Option Holder is an Employee and such Option Holder ceases
to be an Employee by reason of Mandatory Retirement, notwithstanding the
provisions of the Option Certificate, all unvested Options of the Option Holder
will immediately vest and become immediately exercisable and the Expiry Date
will be one year from the date of retirement.

3.5Exercise Price 

 

The Exercise Price shall be that price per share, as determined by the
Compensation Committee in its sole discretion and announced as of the Award
Date, at which an Option Holder may purchase a Share upon the exercise of an
Option, and shall not be less than the closing price of the Shares on the TSX,
or another stock exchange where the majority of the trading volume and value of
the Shares occurs, on the last trading day immediately preceding the Award Date,
provided, however, that the Compensation Committee may designate an Exercise
Price below the closing price of the Shares on the TSX, or another stock
exchange where the majority of the trading volume and value of the Shares
occurs, on the last trading day immediately preceding the Award Date if the
Option is granted in substitution for a stock option previously granted by an
entity that is acquired by or merged with the Corporation or an affiliate of the
Corporation.

 

3.6Assignment of Options 

 

Options are non-assignable and non-transferable.  Notwithstanding the forgoing,
an Option Holder may transfer an Option (or any part thereof) to a corporation
which is 100% owned by the Option

--------------------------------------------------------------------------------



Holder, provided that the transfer is permitted by and is effected in accordance
with the applicable securities laws and the then applicable policies of the TSX.

 

3.7Vesting Provisions 

 

The Compensation Committee retains the discretion to impose vesting periods on
any Stock Options granted to directors, senior officers, Employees or
consultants.

 

3.8Adjustments 

 

If prior to the complete exercise of any Option the Shares are consolidated,
subdivided, converted, exchanged or reclassified or in any way substituted for
(collectively the “Event”), an Option, to the extent that it has not been
exercised, shall be adjusted by the Compensation Committee in accordance with
such Event in the manner the Compensation Committee deems appropriate. No
fractional Shares shall be issued upon the exercise of the Options and
accordingly, if as a result of the Event, an Option Holder would become entitled
to a fractional share, such Option Holder shall have the right to purchase only
the next lowest whole number of shares and no payment or other adjustment will
be made with respect to the fractional interest so disregarded. Additionally, no
lots of Shares in an amount less than 500 Shares shall be issued upon the
exercise of the Option unless such amount of Shares represents the balance left
to be exercised under the Option.

 

3.9Exclusion From Severance Allowance, Retirement Allowance or Termination
Settlement 

 

If an Option Holder retires, resigns or is terminated from employment or
engagement with the Corporation or any related entity, the loss or limitation,
if any, pursuant to the Option Certificate with respect to the right to purchase
Shares which were not vested at the time or which, if vested, were cancelled,
shall not give rise to any right to damages and shall not be included in the
calculation of nor form any part of any severance allowance, retiring allowance
or termination settlement of any kind whatsoever in respect of such Option
Holder.

 

3.10Trading Blackouts 

 

In the event the Expiry Date of an Option falls within a trading blackout period
imposed by the Corporation, such Option will continue to be exercisable until
the tenth business day following the expiry of such trading blackout period.

 

 

ARTICLE 4  -  EXERCISE OF OPTION

 

4.1Exercise of Option 

 

An Option may be exercised only by the Option Holder or the Personal
Representative of the Option Holder. An Option Holder or the Personal
Representative of the Option Holder may exercise an Option in whole or in part
at any time or from time to time during the Exercise Period up to 5:00 p.m.
local time in Littleton, Colorado on the Expiry Date by delivering to the
Corporate Secretary an Exercise Notice, the applicable Option Certificate and a
certified cheque or bank draft payable to the Corporation in an amount equal to
the aggregate Exercise Price of the Shares to be purchased pursuant to the
exercise of the Option, subject to Section 4.4 or

--------------------------------------------------------------------------------



Section 5.3, if applicable, and the amount necessary to satisfy the
Corporation’s withholding obligations pursuant to Section 5.3, if applicable.

 

4.2Issue of Share Certificates 

 

As soon as practicable following the receipt of the Exercise Notice, the
Corporate Secretary shall cause to be delivered to the Option Holder a
certificate for the Shares so purchased or, if a physical certificate is not
issued due to the Corporation’s participation in a direct registration system,
an ownership confirmation statement, subject to Section 4.4. If the number of
Shares so purchased is less than the number of Shares subject to the Option
Certificate surrendered, the Corporate Secretary shall forward a new Option
Certificate to the Option Holder concurrently with delivery of the aforesaid
share certificate or ownership confirmation statement, as applicable, for the
balance of Shares available under the Option.

 

4.3Condition of Issue 

 

The Options and the issue of Shares by the Corporation pursuant to the exercise
of an Option is subject to this Plan and compliance with the laws, rules and
regulations of all regulatory bodies applicable to the granting of such Options
and the issuance and distribution of such Shares and to the listing requirements
of any stock exchange or exchanges on which the Shares may be listed. The Option
Holder agrees to comply with all such laws, rules and regulations and agrees to
furnish to the Corporation any information, reports and/or undertakings required
to comply with and to fully cooperate with the Corporation in complying with
such laws, rules and regulations.

 

4.4.Cashless Exercise of Option 

 

Notwithstanding any other provision of the Plan, an Option Holder who is an
Employee, Director or Consultant of the Corporation may, in lieu of exercising
an Option as provided in paragraph 4.1, elect to exercise such Option by
providing an Exercise Notice to the Corporation specifying that the Option
Holder is subscribing for the number of Shares to which the Option Holder is
entitled on exercise of the Option without payment of the Exercise Price
therefor.  The number of Shares to be issued to the Option Holder upon such an
election is the number obtained by dividing: (a) the difference between the
closing price of the Shares as of the date of receipt by the Corporation of such
notice and the Exercise Price of the Shares, multiplied by the number of Shares
in respect of which the Option would otherwise be exercised upon payment of the
aggregate Exercise Price, by (b) the closing price of the Shares as of the date
of receipt by the Corporation of such notice.  Upon any such election, the
Corporation may, at the discretion of the Board, instead of issuing to the
Option Holder the number of Shares calculated in accordance with the preceding
sentence, pay to the Option Holder by cheque the amount of money calculated in
accordance with clause (a) of such sentence.

 

ARTICLE 5  -  ADMINISTRATION

 

5.1Administration 

 

The Plan shall be administered by the Corporate Secretary  on the instructions
of the Board. The Board may make, amend and repeal at any time and from time to
time such regulations not inconsistent with the Plan as it may deem necessary or
advisable for the proper administration and operation of the Plan and such
regulations shall form part of the Plan. The Board may

--------------------------------------------------------------------------------



delegate to the Corporate Secretary or any Director, officer or Employee of the
Corporation such administrative duties and powers as it may see fit.

 

5.2Interpretation 

 

The interpretation by the Board of any of the provisions of the Plan and any
determination by it pursuant thereto shall be final and conclusive and shall not
be subject to any dispute by any Option Holder. No member of the Board or any
person acting pursuant to authority delegated by it hereunder shall be liable
for any action or determination in connection with the Plan made or taken in
good faith and each member of the Board and each such person shall be entitled
to indemnification with respect to any such action or determination in the
manner provided for by the Corporation.

 

5.3Withholding 

The Corporation may withhold from any amount payable to an Option Holder, either
under this Plan or otherwise, such amount as may be necessary to enable the
Corporation to comply with the applicable requirements of any federal,
provincial, state, local or foreign law, or any administrative policy of any
applicable domestic or foreign tax authority, relating to the withholding of tax
or any other required deductions with respect to the issuance or exercise of
Options under the Plan (“Withholding Obligations”). The Corporation shall also
have the right in its sole discretion to satisfy any liability for any
Withholding Obligations by selling, or causing a broker to sell, on behalf of
any Option Holder who is an Employee of the Corporation such number of Shares
issued to the Option Holder sufficient to fund the Withholding Obligations
(after deducting commissions payable to the broker), or retaining any amount
payable which would otherwise be delivered, provided or paid to the Option
Holder hereunder.  

 

The Corporation may require an Option Holder, as a condition to exercise of an
Option, to make such arrangements as the Corporation may require so that the
Corporation can satisfy applicable Withholding Obligations with respect to such
exercise, including, without limitation, requiring the Option Holder to: (i)
remit the amount of any such Withholding Obligations to the Corporation in
advance; or (ii) reimburse the Corporation for any such Withholding Obligations,
or in the case of an Option Holder who is an Employee; (iii) authorize the
Corporation to sell, on behalf of the Option Holder, such number of Shares upon
exercise of such Options as is required to satisfy the Withholding Obligations
and to retain such portion of the net proceeds (after payment of applicable
commissions and expenses) from such sale as the amount required to satisfy any
such Withholding Obligations; or (iv) cause a broker who sells Shares acquired
by the Option Holder under the Plan on behalf of the Option Holder to withhold
from the proceeds realized from such sale the amount required to satisfy any
such Withholding Obligations and to remit such amount directly to the
Corporation.  The Corporation undertakes to remit any such amount to the
applicable taxation or regulatory authority on account of such Withholding
Obligations.

 

Any Shares of an Option Holder that are sold by the Corporation, or by a broker
engaged by the Corporation (the “Broker”), to fund Withholding Obligations will
be sold as soon as practicable in transactions effected on the TSX or such other
stock exchange  where the majority of the trading volume and value of the Shares
occurs. In effecting the sale of any such Shares, the Corporation or the Broker
will exercise its sole judgement as to the timing and manner of sale and will
not be obligated to seek or obtain a minimum price.  Neither the Corporation nor
the Broker will be liable for any loss arising out of any sale of such Shares
including any loss relating to the manner or timing of such sales, the prices at
which the Shares are sold or otherwise.  In addition, neither the Corporation
nor the Broker will be liable for any loss arising from a delay in transferring
any

--------------------------------------------------------------------------------



Shares to an Option Holder.  The sale price of Shares sold on behalf of Option
Holders will fluctuate with the market price of the Corporation’s Shares and no
assurance can be given that any particular price will be received upon any such
sale.

 

 

ARTICLE 6  -  AMENDMENT AND TERMINATION

 

6.1Board May Amend 

 

The Board shall have the power to, without shareholder approval, at any time and
from time to time, either prospectively or respectively, amend, suspend or
terminate the Plan or any Option granted under the Plan, including, without
limiting the generality of the foregoing,

(a)to alter, extend or accelerate the terms and conditions of vesting of any
Options; 

(b)to amend or modify the mechanics of exercise of Options as set forth in
Section 4; 

(c)to effect amendments of a “housekeeping” or ministerial nature including,
without limiting the generality of the foregoing, any amendment necessary to
comply with the provisions of applicable laws (including, without limitation,
the rules, regulations and policies of the TSX); 

(d)to effect amendments respecting the administration of the Plan; and 

(e)to effect amendments necessary to suspend or terminate the Plan;  

provided always that any such amendment shall not, without the consent of the
Option Holder, alter the terms or conditions of any Option or impair any right
of any Option Holder pursuant to any Option awarded prior to such amendment in a
manner materially prejudicial to such Option Holder.

Additionally, in the event of any reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Corporation or any other similar corporate transaction or
event involving the Corporation (or the Corporation shall enter into a written
agreement to undergo such a transaction or event), the Compensation Committee or
the Board may, in its sole discretion, provide for any of the following to be
effective upon the consummation of the event (or effective immediately prior to
the consummation of the event, provided that the consummation of the event
subsequently occurs):

 

(i)either (A) termination of any Option, whether or not vested, in exchange for
an amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of such Option or realization of the Option
Holder’s rights (and, for the avoidance of doubt, if, as of the date of the
occurrence of the transaction or event described in this Section 6(i)(A), the
Compensation Committee or the Board determines in good faith that no amount
would have been attained upon the exercise of such Option or realization of the
Option Holder’s rights, then such Option may be terminated by the Corporation
without any payment) or (B) the replacement of such Option with other equivalent
rights or property selected by the Compensation Committee or the Board, in its
sole discretion; 

(ii)that such Option be assumed by the successor or survivor corporation, or a
parent or subsidiary thereof, or shall be substituted for by similar options,
rights  

--------------------------------------------------------------------------------



or awards covering the stock of the successor or survivor corporation, or a
parent or subsidiary thereof, with appropriate adjustments as to the number and
kind of shares and prices; or

(iii)that such Option shall be exercisable or payable or fully vested with
respect to all Shares covered thereby, notwithstanding anything to the contrary
in the Option cannot vest, be exercised or become payable after a date certain
in the future, which may be the effective date of such event.  

6.2Shareholder Approval 

 

Notwithstanding, the powers of the Board described in Section 6.1, shareholder
approval (or disinterested shareholder approval, if required by the policies of
the TSX) will be required for the following types of amendments:

(a)any increase in the number of Shares issuable under the Plan, except such
increases by operation of Section 3.8 or the first paragraph of Section 3.2; 

(b)any reduction in the Exercise Price of an Option or the cancellation and
reissue of an Option within three months of the date of such cancellation,
excluding any Options granted on a value of value exchange basis, subject to TSX
approval, provided however that any such Options are not granted to any Insiders
of the Corporation;  

(c)any amendment which extends the term of an Option beyond its original Expiry
Date except in accordance with Section 3.10; 

(d)any amendment which would permit an Option to be transferable or assignable
other than for normal estate settlement purposes or in accordance with Section
3.6; 

(e)any amendment to Section 3.2, Section 6.1 or Section 6.2 of the Plan; and 

(f)any amendment required to be approved by shareholders under applicable law
(including without limitation, pursuant to the rules, regulations and policies
of the TSX). 

6.3Termination 

 

The Board may terminate the Plan at any time provided that such termination
shall not alter the terms or conditions of any Option or impair any right of any
Option Holder pursuant to any Option awarded prior to the date of such
termination and notwithstanding such termination the Corporation, such Options,
Option Holders, Directors and Employees and Shares shall continue to be governed
by the provisions of the Plan.

 

6.4Agreement 

 

The Corporation and every person to whom an Option is awarded hereunder shall be
bound by and subject to the terms and conditions of the Plan.  By accepting an
Option granted hereunder, the Option Holder expressly agrees with the
Corporation to be bound by the terms and conditions of the Plan.

--------------------------------------------------------------------------------



ARTICLE 7  -  APPROVALS REQUIRED FOR PLAN

 

7.1Approvals Required for Plan 

 

Prior to its implementation by the Corporation, the Plan is subject to approvals
by the shareholders of the Corporation at an annual and special meeting and the
TSX.

--------------------------------------------------------------------------------



APPENDIX “A”

 

SPECIAL REQUIREMENTS FOR OPTIONS
GRANTED TO U.S. PARTICIPANTS

 

For purposes of this Appendix A, a U.S. Participant shall mean a Participant who
is a U.S. citizen or a U.S. resident for U.S. federal tax purposes, in each case
as defined in the U.S. Internal Revenue Code of 1986, as amended (the “Code”).
 In addition to the other provisions of this Plan (and notwithstanding any other
provision of this Plan to the contrary), the following limitations and
requirements will apply to any Option granted to a U.S. Participant:

 

(a)The Board may use its reasonable efforts to ensure that any adjustment with
respect to the exercise price for and number of Shares subject to an Option
(including, but not limited to, the adjustments contemplated under Section 3.8)
granted to a U.S. Participant pursuant to this Plan will be made so as to comply
with, and not create any adverse consequences under, sections 424 and 409A of
the Code; 

 

(b)with respect to any extension of an Expiry Date in accordance with Section
3.10 of the Plan, the term "black-out" shall mean a period of time during which,
pursuant to the policies of the Corporation that are reasonably designed to
ensure compliance with applicable securities laws or rules of exchanges, trading
in Shares or Options is prohibited or restricted; 

 

(c)Options granted to U.S. Participants that are intended to qualify as
"incentive stock options" within the meaning of section 422 of the Code
(“Incentive Stock Options”) shall, notwithstanding any other provision of this
Plan to the contrary), be subject to the following limitations and
requirements: 

 

(i)Notwithstanding Section 3.2, the maximum number of Shares issuable under
Incentive Stock Options granted under the Plan shall not in the aggregate exceed
5,000,000 Shares;  

 

(ii)An Incentive Stock Option may be granted only to employees (including a
Director or officer who is also an employee) of the Corporation (or of any
parent or subsidiary of the Corporation).  For purposes of this Appendix, the
term "employee" shall mean a person who is an employee for purposes of the Code
and the terms "parent" and "subsidiary" shall have the meanings set forth in
sections 424(e) and 424(f) of the Code; 

 

(iii)The aggregate fair market value (determined as of the date of grant) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by any U.S. Participant during any calendar year (under this Plan and
all other plans of the Corporation and of any parent or subsidiary of the
Corporation) may not exceed US$100,000 or any limitation subsequently set forth
in section 422(d) of the Code; 

 

(iv)As provided in Section 3.5, the exercise price of an Incentive Stock Options
shall not be less than the closing price of the Shares on the TSX, or another
stock exchange where the majority of the trading volume and value of the Shares
occurs, on the last trading day immediately preceding the Award Date; provided,
however, that in the case of the grant of an Incentive Stock Option to a U.S.  

--------------------------------------------------------------------------------



Participant who, at the time such Incentive Stock Option is granted, is a “10%
shareholder” within the meaning of section 422(b)(6), the exercise price payable
per Share upon exercise of such Incentive Stock Option will be not less than
110% of the closing price of the Shares on the TSX, or another stock exchange
where the majority of the trading volume and value of the Shares occurs, on the
last trading day immediately preceding the Award Date;

 

(v)Notwithstanding Sections 3.4 and 3.10, an Incentive Stock Option will
terminate and no longer be exercisable no later than ten years after the date of
grant of such Incentive Stock Option; provided, however, that in the case of a
grant of an Incentive Stock Option to a U.S. Participant who, at the time such
Incentive Stock Option is granted, is a 10% shareholder, such Incentive Stock
Option will terminate and no longer be exercisable no later than five years
after the date of grant of such Incentive Stock Option; 

 

(vi)Notwithstanding Section 3.4, if a U.S. Participant who has been granted
Incentive Stock Options ceases to be employed by the Corporation (or by any
parent or subsidiary of the Corporation) for any reason, whether voluntary or
involuntary, other than death, permanent disability or cause, such Incentive
Stock Option shall be exercisable by the U.S. Participant (to the extent such
Incentive Stock Option was vested on the date of cessation of employment) at any
time prior to the earlier of (i) the date that is three months after the date of
cessation of employment or (ii) the expiration of the term of such Incentive
Stock Option. If a U.S. Participant who has been granted Incentive Stock Options
ceases to be employed by the Corporation (or by any parent or subsidiary of the
Corporation) because of the death or permanent disability of such U.S.
Participant, such U.S. Participant, such U.S. Participant's personal
representatives or administrators, or any person or persons to whom such
Incentive Stock Option is transferred by will or the applicable laws of descent
and distribution, may exercise such Incentive Stock Option (to the extent such
Incentive Stock Option was vested on the date of death or permanent disability,
as the case may be) at any time prior to the earlier of (i) the date that is one
year after the date of death or permanent disability, as the case may be, or
(ii) the expiration of the term of such Incentive Stock Option.  For purposes of
this Appendix, the term "permanent disability" has the meaning assigned to that
term in section 422(e)(3) of the Code; 

 

(vii)Notwithstanding Section 3.6, an Incentive Stock Option granted to a U.S.
Participant may be exercised during such U.S. Participant's lifetime only by
such U.S. Participant, and an Incentive Stock Option granted to a U.S.
Participant may not be transferred, assigned or pledged by such U.S.
Participant, except by will or by the laws of descent and distribution; 

 

(viii)An Incentive Stock Option shall cease to be an Incentive Stock Option to
the extent that the Participant exercises the Option using the cashless (or
“net”) exercise feature described in Section 4.4 and Schedule B; and 

 

(ix)No Incentive Stock Option will be granted more than ten years after the
earlier of the date this Plan is adopted by the Board or the date this Plan is
approved by the shareholders of the Corporation. 

--------------------------------------------------------------------------------



SCHEDULE “A”

 

RARE ELEMENT RESOURCES LTD.

(the “Corporation”)

 

STOCK OPTION PLAN

 

OPTION CERTIFICATE

 

This Certificate is issued pursuant to the provisions of the Corporation’s Stock
Option Plan (the “Stock Option Plan”) and evidences that u is the holder of a
non-transferable option (the “Option”), to purchase up to u common shares (the
“Shares”) in the capital of the Corporation at a purchase price of $u per Share
as set out below (the “Exercise Price”).

 

Subject to the provisions of the Stock Option Plan and, if applicable, the
holder’s employment or consulting contract, as it may be amended, this Option is
awarded as of u (the “Award Date”) and shall expire on u (the “Expiry Date”).

 

This Option will become vested and exercisable as follows:

 

To exercise this Option, the Exercise Notice in the form annexed hereto, shall
be delivered to the Corporate Secretary of the Stock Option Plan through to and
including 5:00 p.m. local time in Littleton, Colorado on the Expiry Date,
together with the Certificate and a certified cheque or bank draft payable to
Rare Element Resources Ltd. in an amount equal to the aggregate of the Exercise
Price of the Shares in respect of which this Option is being exercised together
with the amount of any applicable Withholding Obligations under the Stock Option
Plan; provided however that in the case of a “cashless exercise” of Options
pursuant to section 4.4 of the Stock Option Plan, no payment will be required to
be made to the Corporation whatsoever, and further provided that, if pursuant to
section 5.3 of the Stock Option Plan, an Option holder (the “Option Holder”)
instructs the Corporation to sell Shares issued upon exercise of an Option to
satisfy any Withholding Obligations of the Option Holder, no further payment
will be required to be made by the Option Holder in respect of such Withholding
Obligations.   

 

This Certificate is issued for convenience only and is not assignable,
transferable or negotiable.  This Certificate is subject to the detailed terms
and conditions contained in the Stock Option Plan and the employment or
consulting contract, as it may be amended, in the case of any dispute with
regard to any matter in respect hereof, the provisions of the Stock Option Plan,
the employment or consulting contract, as it may be amended, and the records of
the Corporation shall prevail.

 

DATED this u day of u, u.

 

RARE ELEMENT RESOURCES LTD.  

 

 

Per: 

_________________________________ 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SCHEDULE “B”

RARE ELEMENT RESOURCES LTD.

(the “Corporation”)

 

STOCK OPTION PLAN

EXERCISE NOTICE

 

TO:The Corporate Secretary of the Corporation 

Rare Element Resources Ltd.

PO Box 271049

Littleton, Colorado, 80127

 

1.EXERCISE OF OPTION : CHOOSE (A) OR (B) Below  

 

A.Exercise of Option 

 

The undersigned hereby irrevocably gives notice, pursuant to the Corporation’s
Stock Option Plan (the “Plan”), of the exercise of the Option to acquire and
hereby subscribes for (cross out inapplicable item):

 

(i)all of the shares which are the subject of the Option Certificate attached
hereto (the “Shares”); or 

(ii)                            of the Shares. 

 

Calculation of total Purchase Price:

 

Number of Shares to be acquired on exercise: ____________ 

Multiplied by the Exercise Price per Share:$____________ 

Equals total Purchase Price:$____________ 

OR

 

B.Exercise of Cashless Option   

 

The undersigned hereby irrevocably gives notice, pursuant to section 4.4 of the
Corporation’s Plan, of the exercise of the Option to acquire and hereby
subscribe for the Shares, on a “cashless basis.” Pursuant to this notice, the
Option Holder hereby subscribes for the number of Shares to which the Option
Holder is entitled on exercise of the Option without payment of the Exercise
Price.

 

2.WITHHOLDING OBLIGATIONS 

 

The undersigned acknowledges that the Corporation may have tax remittance and
Withholding Obligations pursuant to the Income Tax Act (Canada) or the Internal
Revenue Service (United States).  Accordingly, in accordance with Section 5.3 of
the Plan, the undersigned [check applicable item]:

 

_____

 

has enclosed a cheque(s) for the Purchase Price and all applicable withholdings,
in which case, the undersigned has [tick one or both boxes, as applicable]:

 

[ ] sold __________ number of Shares at $             price=$___________ 

Less Purchase Price of Shares and commissions=$___________ 

Times % tax rate= ____________ % 

Withholding Obligation $____________ 

 

[ ]              Shares have not been sold; therefore the Withholding Obligation
is calculated as follows: 

Market Value of Shares=$___________ 

Less Purchase Price of Shares=$___________ 

Times % tax rate= ___________ % 

Withholding Obligation=$____________ 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



_____

in the case of an Option Holder who is an Employee of the Corporation,
authorizes the Corporation to sell, on behalf of the Employee, such number of
Shares as is required to satisfy any such Withholding Obligations and to remit
the proceeds from the sale of such Shares on account of such Withholding
Obligations.

 

_____

 

in the case of an Option Holder who is an Employee of the Corporation,
undertakes to cause the broker who sells Shares acquired by the Option Holder to
withhold from the proceeds realized from such sale the amount required to
satisfy any such Withholding Obligations and to remit such amount directly to
the Corporation.

The undersigned’s estimated taxable income for the current tax year is
______________________.

 

3.RESIDENCY 

 

The undersigned certifies that he or she is a resident of ________________
[insert country].

 

4.DELIVERY OF SHARES  

 

The Corporation is directed to deliver the share certificate evidencing the
number of Shares, or in the case of an Option Holder who is an Employee of the
Corporation and has pursuant to section 4.4 of the Plan elected to exercise the
Option to acquire and subscribe for the Shares on a “cashless basis”, at the
sole discretion of the Corporation, a cheque evidencing the payment applicable
to such Option Holder, to be issued to the undersigned pursuant to this Exercise
Notice to the following address:

 

________________________________________ 

 

________________________________________ 

 

________________________________________ 

 

All capitalized terms, unless otherwise defined in this Exercise Notice, will
have the meaning provided in the Plan.

 

DATED the                       day of
                                                  ,                    .

 

______________________________________________________________________________ 

WitnessSignature of Option Holder 

 

________________________________________
           ______________________________________

Name of Witness [Please Print]Name of Option Holder [Please Print] 

 

________________________________________

Social Insurance or Social Security Number of Option Holder [For Tax Remittance
Purposes]

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------